--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.28


 
 
EMPLOYMENT/NON-COMPETITION AGREEMENT
 
THIS AGREEMENT, is made and entered into this 22nd day of December 2010, by and
between A. M. CASTLE & CO., a Maryland corporation, with offices located at 3400
North Wolf Road, Franklin Park, Illinois 60131 (the “Company”) and MICHAEL
GOLDBERG (“Executive”).
 
WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, all upon the terms and conditions set forth herein.
 
WHEREAS, the Company and Executive previously entered into an
Employment/Non-Competition Agreement dated January 26, 2006 (the “Prior
Agreement”), which the parties desire to amend and restate in the form set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties agree as follows:
 
    1. Employment.  The Company currently employs Executive, and Executive
hereby desires to continue such employment with the Company, upon all the terms
and conditions set forth below.  Executive represents and warrants that he has
full power and authority to enter into this Agreement and that he is not
restricted in any manner whatsoever from performing his duties hereunder.
 
    2. Employment Term.  Unless earlier terminated as hereinafter provided, the
term of Executive’s employment under this Agreement shall commence on the date
it is fully executed by all parties and shall continue from year to year until
terminated as hereinafter provided (“Employment Term”).
 
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE COMPANY AND EXECUTIVE
ACKNOWLEDGE THAT EXECUTIVE’S EMPLOYMENT IS AT WILL AND CAN BE TERMINATED BY
EITHER PARTY AT ANY TIME WITH OR WITHOUT CAUSE.  If Executive’s employment
terminates for any reason, with or without Cause (as defined herein), Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in either this Agreement or, if applicable, the Change in
Control Agreement of even date herewith between the Company and Executive (the
“Change in Control Agreement”), which amends and restates the Change in Control
Agreement dated January 26, 2006 (the “Prior Change in Control Agreement”).
 
    3. Position, Duties and Location.
 
a. Chief Executive Officer.  The Company shall employ Executive in the position
of and with the titles of President and Chief Executive Officer.  Executive
shall have the responsibilities and duties as are commensurate with the position
of president and chief executive officer of an entity comparable to the Company
including, but not limited to, the powers and duties set forth in the Bylaws of
the Company for such office.  Executive shall report solely and directly to (i)
the Company’s Board of Directors (the “Board”) or (ii) a director or group of
directors designated by the Board.  The Board may assign other duties and rights
to Executive from time to time.  The Board shall have the right to modify the
responsibilities of Executive from time to time as the Board may deem necessary
or appropriate.  Executive shall be provided with an office, secretarial
services, and other services commensurate with the status of his position.
 
b. Manner of Employment.  Executive shall faithfully, diligently and competently
perform his responsibilities and duties as President and Chief Executive
Officer.  Executive shall devote his exclusive and full efforts and time to the
Company.  This Section 3, however, shall not preclude Executive, outside normal
business hours, from engaging in appropriate civic or charitable activities,
which are not in conflict with the Company’s civic or community activities or
adverse to the policies or interests of the Company or, with prior approval from
the Board, from serving as a member of the board of directors of another
company, as long as such activities do not unduly interfere or conflict with his
responsibilities to the Company.
 
c. Board.  Subject to approval by the shareholders of the Company, the Company
agrees to take all corporate actions necessary for the appointment or election
of Executive to the Board within a reasonable period of time from the date of
the Prior Agreement.  If elected to the Board of the Company, Executive shall
have all the duties and responsibilities as are commensurate with the position
of director.  However, Executive shall receive no additional compensation for
serving as a director of the Company.
 
d. During the Employment Term, Executive’s principal office and principal place
of employment, shall be within the Chicago metropolitan area.
 
E-17
 

--------------------------------------------------------------------------------

 
    4. Compensation.
 
a. Base Compensation.  The Company shall pay Executive, as compensation for his
services, base compensation in the amount of Four Hundred Fifty Thousand Dollars
($450,000) per year, subject to annual reviews and increases at the sole
discretion of the Board (“Base Compensation”).  Base Compensation shall be paid
periodically in accordance with normal Company payroll practices.  After any
such increase, the term “Base Salary” as utilized in this Agreement shall
thereafter refer to the increased amount.  Base Salary shall not be reduced at
any time without the express written consent of Executive unless as part of a
Company wide austerity program; provided, however, that in no event shall it be
reduced below $450,000.
 
b. Signing Bonus.  The Company shall pay Executive a signing bonus of Fifteen
Thousand Dollars ($15,000) as soon as practicable after his signing of the Prior
Agreement and of the Prior Change in Control Agreement.  Such bonus shall be
reduced by applicable taxes.
 
c. Additional Compensation.  Executive shall participate in the management
incentive/bonus plan established by the Company for management and executive
employees.  Executive’s participation shall provide for a target incentive equal
to fifty percent (50%) of his then current Base Compensation with a payout range
of Zero percent (0%) to a maximum incentive equal to One Hundred percent (100%)
of his Base Compensation, depending on performance to targets established by the
Board.
 
Furthermore, with respect to calendar year 2006, Executive’s incentive
compensation/bonus shall be not less than Two Hundred Twenty Five Thousand
Dollars ($225,000) and, in determining the Executive’s incentive
compensation/bonus, the Executive shall be treated as having performed services
for the Company from January 1, 2006 through the date of this Agreement.
 
Executive shall be paid his management incentive compensation/bonus when other
management employees of the Company are paid their management incentive
compensation/bonuses, but in no event later than the fifteenth day of the third
month after the end of the performance period for which it is attributable.
 
d. Performance Stock Grant.  Executive shall be granted performance shares in
the amount of Forty Five Thousand (45,000) shares for the performance period
ending December 31, 2007 under the Company’s 2005 Performance Stock Equity
Plan.  All terms and payouts under this subparagraph shall be covered by the
provisions of the Company’s 2005 Performance Stock Equity Plan.  The Executive
shall be given performance stock grants or other forms of equity based incentive
compensation, if any, for performance periods thereafter in an amount to be
determined by the Board or its delegate.
 
    5. Employment Benefits.  In addition, Executive shall be entitled to the
following benefits during the Employment Term.
 
a. No less than four (4) weeks paid vacation per calendar year to be taken at
such reasonable times as requested by Executive.
 
b. Prompt reimbursement for all reasonable out-of-pocket business expenses
incurred by Executive during the regular performance of his duties for the
Company, provided Executive provides the Company with adequate documentation of
such expenses in accordance with the Company’s policies.
 
c. Participation in any insurance or other employee benefit plans or programs
maintained by the Company for its employees on substantially the same terms and
conditions as such benefits are provided or made available to management
employees of the Company, such as family health care, pension and 401(k) plans,
subject to any general eligibility and participation provisions set forth in
such plans; provided, however, that this Agreement shall be the sole source of
severance benefits paid by the Company with respect to any termination of
Executive’s employment covered by this Agreement.
 
d. Use of a Company owned or leased automobile at a class Five (5) as set forth
in the Company’s Automobile Policy.
 
e. Payment by the Company on behalf of Executive of the initiation fees, dues
and assessments of membership at one luncheon club located in the Chicago
metropolitan area that shall be agreed upon by the parties acting in good faith.
 
f. Payment by the Company on behalf of the Executive of two-thirds of the
initiation fee, and all of the dues and assessments of membership at one country
club in the Chicago metropolitan area that shall be agreed upon by the parties
acting in good faith; provided, however, that Company’s contribution towards any
equity membership shall be returned to the Company immediately following the
Executive’s receipt of the proceeds upon cancellation, sale or other disposition
of such membership interest.
 
E-18
 

--------------------------------------------------------------------------------

 
g. Relocation expenses in selling Executive’s home and moving from North Oaks,
Minnesota to the Chicago metropolitan area in accordance with the Company’s
Employee Relocation Policy.  In addition, Executive shall be entitled to (i)
rental costs for an appropriate apartment in the Chicago metropolitan area,
mutually agreed upon by the parties acting in good faith, through the earlier of
the date he moves his primary residence to the Chicago metropolitan area or
September 30, 2006, (ii) reasonable costs for temporary living expenses,
including meals and lodging, pending the rental of the apartment referenced in
clause (i), and (iii) from the effective date of this Agreement through the date
referenced in (i) one round trip every week between Minneapolis, Minnesota and
Chicago, Illinois for Executive, or, at Executive’s election, Executive’s spouse
(including business-class airfare, taxis, meals and lodging).  All taxable
payments or reimbursements required pursuant to this Section 5(g) that do not
have a corresponding deduction shall include an additional payment equal to 39%
of any such taxable payment or reimbursement.  In the event of a subsequent
relocation of the Company’s principal offices to a new location, to which he
consents, Executive shall be reimbursed for expenses for relocation of his
residence on the same basis as provided above in this Section 5(g).
 
    6. Termination and Severance Benefits.
 
a. Death.  The death of Executive shall automatically terminate the Company’s
obligations hereunder, provided however, the Company shall pay to Executive’s
estate or his designated beneficiary (i) Executive’s Base Compensation through
the date of termination, (ii) a pro-rata Management Incentive Compensation/Bonus
for the year of death, based on the Target Bonus for the year of death, payable
promptly following the date of termination but in no event later than the
fifteenth day of the third month after the date of termination, (iii) with
respect to any granted but not awarded Performance Stock or other long term
incentive plan, the amount of shares or dollar amount payable to Executive as of
the end of the performance cycle shall be the target amount multiplied by a
fraction, the numerator of which is the number of whole completed months of
service completed by Executive and the denominator of which is the total number
of months in the performance cycle, except that, the number of shares payable
under the 2005 Performance Stock Equity Plan shall be 45,000 multiplied by a
fraction, the numerator of which shall be the number of months of completed
service by the Executive and the denominator of which shall be 24, with the
Executive treated as having performed services for the Company from January 1,
2006.  The resulting product shall be paid to Executive’s estate or his
designated beneficiary as soon as practicable following Executive’s termination
of employment but in no event later than the fifteenth day of the third month
after the date of termination, (iv) accrued vacation pay through the date of
termination or other amounts earned, accrued or owing to Executive but not yet
paid as of such date, and (v) other benefits, if any, in accordance with
applicable plans, programs and arrangements of the Company other than Company
severance plans.
 
b. Disability.  If Executive is unable to render services of substantially the
kind and nature, and to substantially the extent, required to be rendered by
Executive hereunder due to illness, injury, physical or mental incapacity or
other disability, for sixty (60) consecutive days or shorter periods aggregating
at least one hundred eighty (180) days within any twelve (12) month period
(“Disability”), Executive’s employment may be terminated by Company and
Executive shall be entitled to (i) Base Compensation through the date of
termination, (ii) a pro-rata Management Incentive Compensation/Bonus, for the
year of termination, based on the Target Bonus for the year of termination,
payable promptly following the date of termination but in no event later than
the fifteenth day of the third month after the date of termination, (iii) with
respect to any granted but not awarded Performance Stock or other long term
incentive compensation plan, the amount or shares or dollar amount payable to
Executive as of the end of the performance cycle shall be the target amount
multiplied by a fraction, the numerator of which is the number of whole
completed months of service completed by Executive and the denominator of which
is the total number of months in the performance cycle, except that the number
of shares payable under the 2005 Performance Stock Equity Plan shall be 45,000
multiplied by a fraction, the numerator of which shall be the number of months
of completed service by the Executive and the denominator of which shall be 24,
with the Executive treated as having performed services for the Company from
January 1, 2006.  The resulting product shall be paid to Executive as soon as
practicable following Executive’s termination of employment but in no event
later than the fifteenth day of the third month after the date of termination,
(iv) accrued vacation pay through the date of termination or other amounts
earned, accrued or owing to Executive but not yet paid as of such date, (v)
disability benefits in accordance with the long-term disability program then in
effect for management employees of the Company, (vi) continued participation for
twelve (12) months in all medical, dental, hospitalization and life insurance
coverages and all other employee welfare plans and programs in which he and his
eligible dependents were participating on the date of termination at the
Company’s sole expense, provided, however, that if any of the benefits plans do
not permit his continued participation, the Company shall provide him with the
economic equivalent on an after-tax basis and provided, further, that
Executive’s (and each of his eligible dependent’s) right to continuation
coverage, as provided in Code Section 4980B (“COBRA”), under any Company group
health plan shall be reduced by the number of months of continued coverage
provided pursuant to this paragraph, and (vii) other benefits, if any, in
accordance with applicable plans, programs and arrangements of the Company other
than Company severance plans.
 
c. Resignation.  If Executive resigns his employment during the Employment Term
in a situation to which Section 6(e) below does not apply, the Company shall
have no liability under this Agreement to Executive, except that Executive shall
be entitled to (i) Base Salary through the date of termination, (ii) accrued
vacation pay through the date of termination or other amounts payable to
Executive as of the date of termination but not yet paid as of such date and
(iii) other benefits, if any, in accordance with applicable plans, programs and
arrangements of the Company (other than Company severance plans) applicable to
employees who voluntarily resign.  A resignation of his employment by Executive
shall not be a breach of this Agreement.
 
E-19
 

--------------------------------------------------------------------------------

 
d. Termination by Company for Cause.  The Company may terminate Executive’s
employment for Cause (as defined herein) upon giving sixty (60) days written
notice to Executive.  Any such written notice must specify the reasons for the
termination.  If Executive’s employment is terminated for Cause the Company
shall have no liability under this Agreement to Executive except that Executive
shall be entitled to (i) Base Salary through the date of termination, (ii)
accrued vacation pay through the date of termination or other amounts payable to
Executive as of the date of termination but not yet paid as of such date, and
(iii) other benefits, if any, in accordance with applicable plans, programs and
arrangements of the Company other than Company severance plans.
 
e. Termination by Company Without Cause or Certain Resignations by
Executive.  If the Company terminates Executive’s employment effective during
the Employment Term without Cause (as defined herein), or if, during the
Employment Term Company materially breaches this Agreement, is notified in
writing by Executive of such breach within 90 days of its initial
occurrence, fails to correct such breach within 30 days of being so notified,
and Executive resigns his employment within six months of providing such written
notice, or if the Executive resigns on account of any act or set of facts or
circumstances that would under Illinois law constitute a constructive
termination of Executive, Executive shall be entitled to:
(i) Base Compensation through the date of termination,
 
(ii) a pro-rata Management Incentive Compensation/Bonus for the year of
termination, payable on or before March 15th of the calendar year following the
calendar year in which Executive’s termination date occurs, provided, however,
that payment of such pro-rata Management Incentive Compensation/Bonus shall be
made only if and to the extent the applicable performance measure(s) for the
year of termination have actually been met,
 
(iii) only in the event such termination takes place prior to the payout of the
2005 Performance Stock Equity Plan, Executive shall receive a pro-rata payment
of the number of shares granted under the 2005 Performance Stock Equity Plan
(45,000 shares) where the number of shares to be awarded shall be 45,000
multiplied by a fraction, the numerator of which is the number of complete
months of service performed by Executive and the denominator of which is 24,
except that in determining the number of whole months of completed service
Executive shall be treated as having performed services for the company from
January 1, 2006.  The resulting number of shares shall be paid to Executive as
soon as practicable after termination of employment but in no event later than
the fifteenth day of the third month after the date of termination,
 
(iv) a lump sum payment equal to one (1) times Executive’s Base Salary, at the
annualized rate in effect on the date of termination, payable within thirty (30)
days following the date of termination,
 
(v) a lump sum payment equal to one (1) times Executive’s Management Incentive
Compensation/Bonus, based on the target bonus for the year of termination,
payable within thirty (30) days following the date of termination,
 
(vi) with respect to each outstanding and nonvested long-term performance award
(including an equity-based or a non-equity-based long-term performance award)
granted to the Executive by the Company for which the date of termination
precedes the end of the performance period by less than one (1) year, a payment
equal to the amount the Executive would have received under each such award had
he continued in the employ of the Company through the last day of the applicable
performance period, pro-rated for the number of days during such performance
period that the Executive was employed prior to the date of termination;
provided, however, that such payment shall be made only if and to the extent the
applicable performance measure(s) for such performance period have actually been
met. The resulting number of shares shall be paid to Executive no later than the
later of (i) the date that is 2-½ months from the end of the Executive’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or (ii) the date that is 2-½ months from the end of the Company’s
first taxable year in which the amount is no longer subject to a substantial
risk of forfeiture,
 
(vii) with respect to each then-outstanding and vested stock option granted to
the Executive by the Company, exercise such option at any time during the period
beginning on the date of termination and ending on the earlier of the original
expiration date of each such option (without regard to any accelerated
expiration date otherwise resulting from the Executive’s termination of
employment) or the expiration of the three-month period following the date of
termination,
 
(viii) accrued vacation pay through the date of termination or other amounts
earned, accrued or owing to Executive but not yet paid as of such date,
 
(ix) continued participation for twenty-four (24) months in all medical, dental,
hospitalization and life insurance coverages and in all other employee welfare
plans and programs in which he and his eligible dependents were participating on
the date of termination at the Company’s sole expense until the earlier of the
end of the 24-month period following Executive’s termination date (or, in the
case of medical, dental, and hospitalization coverages provided under a Company
group health plan, the end of the 18-month period following Executive’s
termination date) or the date or dates that he receives like coverages and
benefits under the plans and programs of a subsequent employer (determined on a
benefit-by-benefit basis); provided, however, that if any of the benefit plans
do not permit his continued participation, the Company shall provide him with
the economic equivalent on an after-tax basis, and provided, further, that
Executive’s (and each of his eligible dependent’s) right to COBRA continuation
coverage under any Company group health plan shall be reduced by the number of
months of continued coverage provided pursuant to this paragraph.
 
E-20
 

--------------------------------------------------------------------------------

 
(x) A monthly cash payment equal to the applicable COBRA costs for each month,
if any, after the 18-month period following Executive’s termination date during
which Executive and his eligible dependents continue participation in the
medical, dental, and hospitalization coverages provided under a Company group
health plan in accordance with subparagraph (ix) above, with each such payment
being paid to Executive in the month to which the COBRA costs relate, but in no
event later than the last day of Executive’s second taxable year following the
taxable year in which his termination date occurs,
 
(xi) For the period beginning on the Exectuive’s termination date and ending on
the earlier of (i) the first anniversary of his termination date and (ii) the
date on which the Executive commences employment with another employer, the
Executive shall be permitted the use of a Company-owned or leased automobile on
the terms and conditions set forth in the Company’s Automobile Policy; and 
 
(xii) Other benefits, if any, in accordance with applicable plans, programs and
arrangements of the Company other than Company severance plans.
 
f. No Mitigation/Offset.  In the event of any termination of Executive’s
employment hereunder, Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against amounts due to Executive under
this Agreement for amounts earned by Executive from a third party; provided,
however, that Executive may offset under this Agreement any amounts owed by
Executive to the Company at the time payment would otherwise be required under
this Agreement.
 
g. Notice of Termination.  Any purported termination of Executive’s employment
by the Company or by Executive (other than by reason of death) shall be
effectively communicated to the other party by written notice identifying the
effective date of termination and the reason or cause for termination.
 
h. Definition of Cause.  The following acts by Executive shall constitute
“Cause” for termination:
 
          (1) Conviction of, or entry of a plea of guilty or “nolo contendere”
to, a felony (as defined by the laws of the United States of America or by the
laws of the State or other jurisdiction in which the Executive was so convicted
or entered such plea) by the Executive;
 
          (2) Engagement by the Executive in egregious misconduct involving
moral turpitude to the extent that, in the reasonable judgment of the Company,
the Executive’s credibility and reputation no longer conform to the standard of
the Company’s executives;
 
          (3) Willful misconduct by the Executive that in the reasonable
judgment of the Company, results in a demonstrateable and material injury to the
Company or its affiliates, monetarily or otherwise;
 
          (4) Willful and continued failure (other than any such failure
resulting from the Executive’s incapacity due to mental or physical illness) by
the Executive to perform his assigned duties, provided that such assigned duties
are consistent with the job duties of the Executive and that the Executive does
not cure such failure within 30 days after notice of such failure from the
Company; or
 
          (5) Material breach of this Agreement by the Executive, provided that
the Executive does not cure such breach within thirty days after notice of such
breach from the Company.
 
For purposes of determining whether “Cause” exists, no act, or failure to act,
on the Executive’s part will be deemed “willful” unless done, or omitted to be
done, in the reasonable judgment of the Company, by the Executive not in good
faith and without reasonable belief that the Executive’s act, or failure to act,
was in the best interest of the Company or its affiliates.
 
i. Code Section 409A Compliance.  Notwithstanding any provision of this
Agreement to the contrary:
 
 
 
E-21
 

--------------------------------------------------------------------------------

 
             (1) If and to the extent any payment or benefits under this
Agreement are otherwise subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, including any regulations and other
applicable authorities promulgated thereunder (the “Code”), the intent of the
parties is that such payment and benefits shall comply with Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith.  To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A.  The
Company makes no representation that any or all of the payments or benefits
provided under this Agreement will be exempt from or comply with Code Section
409A and makes no undertaking to preclude Code Section 409A from applying to any
such payments or benefits.  In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.
 
             (2) A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following Executive’s termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
             (3) Each payment payable to Executive under this Section 6 on or
after his date of termination shall be treated as a separate and distinct
“payment” for purposes of Code Section 409A and, further is intended to be
exempt from Code Section 409A, including but not limited to the short-term
deferral and involuntary separation pay plan exemptions thereunder. If and to
the extent any such payment is determined to be subject to Code Section 409A and
is otherwise payable upon Executive’s termination of employment, in the event
Executive is a “specified employee” (as defined in Code Section 409A), any such
payment that would otherwise have been payable in the first six (6) months
following Executive’s termination of employment will not be paid to Executive
until the date that is six (6) months and one (1) day following the date of
Executive’s termination of employment (or, if earlier, Executive’s date of
death).  Any such deferred payments will be paid in a lump sum; provided that no
such actions shall reduce the amount of any payments otherwise payable to
Executive under this Agreement.  Thereafter, the remainder of any such payments
shall be payable in accordance with this Section 6.
 
             (4) With respect to any right to reimbursement of expenses or
in-kind benefits under this Agreement, (i) all reimbursement of expenses to
Executive shall be made on or prior to the last day of Executive’s taxable year
following the taxable year in which such expenses were incurred by Executive,
except that if any such reimbursements constitute taxable income to Executive,
such reimbursements shall be paid no later than March 15th of calendar year
following the calendar year in which the expenses to be reimbursed were
incurred, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during Executive’s taxable year shall not in any way affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year, and (iii) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
 
             (5) Whenever a payment under this Agreement specifies a period
within which such payment may be made, the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
             (6) In no event shall any payment under this Agreement that
constitutes “deferred compensation” for purposes of Code Section 409A be offset
by any other payment pursuant to this Agreement or otherwise.
 
             (7) To the extent required under Code Section 409A, (i) any
reference herein to the term “Agreement” shall mean this Agreement and any other
plan, agreement, method, program, or other arrangement, with which this
Agreement is required to be aggregated under Code Section 409A, and (ii) any
reference herein to the term “Company” shall mean the Company and all persons
with whom the Company would be considered a single employer under Code Section
414(b) or 414(c).
 
    7. Confidential and Proprietary Information.
 
E-22
 

--------------------------------------------------------------------------------

 
a. Executive covenants that after the date of this Agreement, he will not use or
disclose to any person, entity, association, firm or corporation, without the
written authorization of the Board, any of the Company’s Confidential
Information.  The term “Confidential Information” means information and data not
generally known outside the Company or the relevant trade or industry (unless a
result of a breach of any of the obligations imposed by this Agreement or the
wrongful conduct of any third party) concerning the Company’s business and
technical information, and includes, without limitation, information relating
to: (i) the identities of its customers and their purchasing habits, needs,
credit histories, contact personnel and other information; (ii) suppliers’ and
vendors’ costs, products, discounts, margins, contact personnel and other
information; and (iii) the Company’s trade secrets, price lists, margins,
discounts, financial and marketing information, personnel and compensation
information, business plans and operating procedures and techniques.  Anything
herein to the contrary notwithstanding, the provisions of this Section 7(a)
shall not apply (i) when disclosure is required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order Executive to disclose or
make accessible any information, provided that Executive gives the Company
seventy two (72) hours prior written notice of such disclosure, along with
copies of all such requests for disclosure before making any such disclosure or
(ii) with respect to any other litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement.
 
Executive understands that this Section 7 applies to computerized as well as
written information and to other information, whether or not in written
form.  It is expressly understood, however, that the obligations of this Section
7 shall only apply for as long as and to the extent that the Confidential
Information has not become generally known to or available for use by the public
other than by Executive’s wrongful act or omission or the wrongful act of any
third party.
 
b. Executive covenants that at the end of his employment with the Company he
will not take with him any Confidential Information that is written,
computerized, machine readable, model, sample or other form capable of physical
delivery, without the prior written consent of the Company.  Executive also
agrees that at the end for any reason of his employment with the Company or at
any other time that the Company may request, he will deliver promptly and return
to the Company all such documents and materials in his possession or control,
along with all other property of the Company and property relating to the
Company’s suppliers, customers and business.
 
c. Executive agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information which relates to the Company or any of its Subsidiaries’
actual or anticipated business, research and development of existing or future
products or services (including new contributions, improvements, ideas and
discoveries, whether patentable or not) and which are conceived, developed or
made by Executive while employed by the Company (“Work Product”) belong to the
Company or such Subsidiary.  Executive will promptly disclose such Work Product
to the Board and perform all actions reasonably requested by the Board to
establish and confirm such ownership.  All work shall be deemed work made for
hire.  For purposes of this Agreement, the term “Subsidiary” means any
corporation or other entity of which the securities having a majority of the
voting power in electing directors or similar persons are, at the time of
determination, owned by the Company, directly or through one or more
subsidiaries.  Notwithstanding the foregoing, this Section 7(c) shall not apply
to an invention that Executive developed entirely on his own time without using
the Company’s equipment, supplies, facilities or trade secret information except
for those inventions that either (i) relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (ii) result
from any work performed by Executive for the Company.
 
    8. Non-Compete.  Executive and the Company agree that the Company’s business
will be national in scope and depends, to a considerable extent, upon the
individual efforts of Executive in sales, marketing and management.  Further,
the Company and Executive recognize that in the course of Executive’s employment
with the Company, Executive will have access to a substantial amount of
confidential and proprietary information and trade secrets relating to the
business of the Company, and that it would be detrimental to the business of the
Company, and have a substantial detrimental effect on the value of the Company
and Executive’s employment if Executive were to compete with the Company upon
termination of his employment.  Executive therefore agrees, in consideration of
the Company entering this Agreement, establishing the base annual compensation
and other compensation benefits at the level herein provided for, that during
the period of the term of his employment with the Company, whether pursuant to
this Agreement or otherwise, and continuing for the lesser of (i) a period of
one (1) year thereafter in the case of paragraphs “a”, “b”, “c” and “d” below
and a period of two (2) years thereafter in the case of paragraph “e” below; or
(ii) the longest period permitted by applicable law (such period referred to
herein as the “Restricted Period”), he shall not, without the prior written
consent of the Company, directly or indirectly, either for himself or for any
other person or entity:
 
E-23
 

--------------------------------------------------------------------------------

 
a. Anywhere in the continental United States of America in which the Company has
been conducting, or intends to conduct business, engage or participate in, or
assist, advise or be connected with (including as an owner, partner,
shareholder, advisor, consultant, agent or otherwise) (without limitation by the
specific enumeration of the foregoing), or permit his name to be used by or
render services for, any person or entity engaged in, or making plans to engage
in, a business which is competitive with, or substantially similar to, the
Company’s business (a “Competing Business”); provided, however, that nothing in
this Agreement shall prevent Executive from acquiring or owning, as a passive
investment, up to two percent (2%) of the outstanding voting securities of an
entity, in the aggregate, engaged in a Competing Business which are publicly
traded in any recognized national securities market, or (ii) performing service
for any division, subsidiary or affiliate of a Competing Business if Executive
does not perform services for the entity (ies) (or portion thereof) that
constitutes the Competing Business;
 
b. Take any action which might divert from the Company any opportunity (each, an
“Opportunity”) which would be within the scope of the Company’s business, and
shall offer each Opportunity to the Company which the Company may, in its sole
discretion, decide to pursue or not;
 
c. Solicit, attempt to solicit, aid in the solicitation of, or accept any orders
from any person or entity who is or has been a customer of the Company at any
time during the period beginning one (1) year prior to the date hereof through
the Restrictive Period, to purchase products or services from any person or
entity which products or services were previously supplied or performed, as the
case may be, by the Company;
 
d. Solicit, attempt to solicit or aid in the solicitation of, any person or
entity who is or was a customer, supplier, licensor, licensee or person or
entity having any other business relationship with the Company, at any time
during the period beginning one (1) year prior to the date hereof through the
Restrictive Period, to cease doing business with or alter its business
relationship with the Company; or
 
e. Solicit or hire any person or entity who is (i) an officer or employee of the
Company; or (ii) a director, officer or employee of the Company to perform
services for any entity other than the Company or to terminate his or her
employment with any of the foregoing entities, provided that nothing in this
Section 8(e) shall prohibit Executive from providing employment or personal
references for any such director, officer or employee.
 
f. The parties believe, in light of the facts known as of the date hereof, and
after considering the nature and extent of the Company’s business, the amount of
compensation and other benefits provided herein, and the damage that could be
done to the Company’s business by Executive’s competing with the Company, that
the foregoing covenant not to compete is reasonable in time, scope and
geographical limitation.  However, if any court should construe the time, scope
or geographical limitation of the covenant not to compete to be too broad or
extensive, it is the intention of the parties that the contract be automatically
reformed, and as so reformed, enforced, to the maximum limits which may be found
to be reasonable by such court.
 
    9. Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the parties and their respective heirs, successors, legal
representatives and assigns.
   
    10. Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and either delivered in person or
sent by first class, certified or registered mail, postage prepaid, if to the
Company at the Company’s principal place of business, and if to Executive, at
his home address most recently filed with the Company, or to such other address
as either party shall have designated in writing to the other party.
 
    11. Law Governing.  This Agreement shall be governed by and construed in
accordance with applicable federal laws and, to the extent not pre-empted
thereby or inconsistent therewith, the laws of the State of Illinois without
regard to any jurisdiction’s conflict of law principles.
 
    12. Severability and Construction.  If any provisions of this Agreement is
declared void or unenforceable or against public policy, such provision shall be
deemed severable and severed from this Agreement and the balance of this
Agreement shall remain in full force and effect.  If a court of competent
jurisdiction or arbitrator determines that any restriction in this Agreement is
overbroad or unreasonable under the circumstances, such restriction shall be
modified or revised by such court or arbitrator to include the maximum
reasonable restriction allowed by law.
 
    13. Remedies.  Executive and Company acknowledge and agree that damages
would not adequately compensate Company if Executive were to breach any of his
covenants contained in this Agreement.  Consequently, Executive agrees that in
the event of any such breach, which continues beyond any applicable notice and
cure period provided in this Agreement, Company shall be entitled to enforce
this Agreement by means of an injunction or other equitable relief, in addition
to any other remedies available including, without limitation, termination of
Executive’s employment for Cause.
 
E-24
 

--------------------------------------------------------------------------------

 
    14. Waiver.  Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.
 
    15. Entire Agreement Modifications.  This Agreement (including all exhibits
hereto) and the Change in Control Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede all prior
agreements, oral and written, between the parties hereto with respect to the
subject matter hereof.  In the event of any inconsistency between any provision
of this Agreement and any provision of any plan, employee handbook, personnel
manual, program, policy, arrangement or agreement of the Company or any of its
affiliates, the provisions of this Agreement shall control.  If Executive is
entitled to severance pay or other benefits pursuant to the terms of this
Agreement, Executive shall not be eligible to receive any severance pay or other
benefits pursuant to the terms of any other severance agreement or arrangement
of the Company (or any affiliate of the Company), including the Change in
Control Agreement.  Conversely, if Executive is entitled to severance pay or
other benefits pursuant to the terms of the Change in Control Agreement,
Executive shall not be eligible to receive any severance pay or other benefits
pursuant to the terms of any other severance agreement or arrangement of the
Company (or an affiliate of the Company), including this Agreement.  This
Agreement may be modified or amended only by an instrument in writing signed by
both parties.
 
    16. Employment and Income Taxes.  All payments made to Executive pursuant to
this Agreement will be subject to withholding of employment taxes and other
lawful deductions, as applicable.
 
    17. Waiver and Release.  Payment by the Company to the Executive of
severance benefits under Section 6 of this Agreement shall be in lieu of any and
all other severance benefits or rights in the case of termination of employment
to which Executive might otherwise be entitled under policies or practices of
the Company or otherwise.  In consideration of this Agreement, Executive, on
behalf of himself and his heirs, successors and assigns, forever releases and
discharges the Company, its officers, directors, employees, agents, affiliates
and insurers from any and all known or unknown claims, obligations or
liabilities, whether in contract or tort or based on or through any federal,
state or local statute, including but not limited to the Age Discrimination in
Employment Act, relating to or arising out of Executive’s employment with the
Company or the termination of that employment.  The foregoing waiver does not
apply to any rights or actions under this Agreement.
 
    18. Survivorship.  Except as otherwise set forth in this Agreement, to the
extent necessary to carry out the intentions of the parties hereunder the
respective rights and obligations of the parties hereunder shall survive any
termination of Executive’s employment.
 
    19. Voluntary Execution of Agreement.  Executive represents and agrees that
he has carefully read and fully understands all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement.  Executive
further affirms that, prior to the execution of this Agreement, he has been
advised to and has had an opportunity to consult independent counsel concerning
the terms and conditions hereof.
 
    20. Indemnification.  The Company agrees to indemnify Executive to the
fullest extent permitted under applicable law as provided in the Company’s
Bylaws for officers generally.  During the Employment Term and for a period of
at least six (6) years thereafter the termination of Executive’s employment with
the Company, a directors’ and officers’ liability insurance policy (or policies)
shall be kept in place providing coverage to Executive that is no less favorable
to him in any respect (including, without limitation, with respect to scope,
exclusion, amounts and deductibles) than the coverage then being provided to any
other present or former senior executive or director of the Company.
 
    21. Successors and Assigns.  This Agreement shall bind and shall inure to
the benefit of the Company and any and all of its successors and assigns.  This
Agreement is personal to Executive and shall not be assignable by
Executive.  The Company may assign this Agreement to any entity which (i)
purchases all or substantially all of the assets of the Company or (ii) is a
direct or indirect successor (whether by merger, sale of stock or transfer of
assets) of the Company.  Any such assignment shall be valid so long as the
entity which succeeds to the Company expressly assumes the Company’s obligations
hereunder and complies with its terms.
 
    22. Arbitration.  Any dispute, controversy or claim between the Company and
Executive arising out of or relating to this Agreement or the breach,
termination, or invalidity hereof, shall promptly and expeditiously be submitted
to binding arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association in effect at the time of such arbitration
proceeding utilizing a single arbitrator.  The arbitration shall apply the
substantive laws of Illinois and be held in the city in which the Company’s
principal offices are then located.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  Each party
shall be responsible for its own costs and expenses, including, without
limitation, attorneys’ fees.  Pending the resolution of any such dispute,
controversy or claim, Executive (and his beneficiaries) shall, except to the
extent that the arbitrator otherwise expressly provides, continue to receive all
payments and benefits due under this Agreement or otherwise.
 
[remainder of page intentionally left blank]
 
 
 
 
E-25
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the Company and Executive have duly executed and
delivered this Agreement as of the day and year first above written.
 
 
 

   
 MICHAEL GOLDBERG
 
 
 
           Executive          
 A. M. CASTLE & CO.
 
 
 
 
 
       By:      Its:

 
 
 
 
 
 
 
 
 
 
 
E-26

--------------------------------------------------------------------------------